Case 21-10632-BFK         Doc 25      Filed 04/27/21 Entered 04/27/21 09:13:48          Desc Main
                                      Document     Page 1 of 2



                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division

In re:                                             )
                                                   )
PJF LIMITED (FAMILY) PARTNERSHIP,                  )    Case No. 21-10632-BFK
                                                   )    Chapter 12
                                                   )
                                        Debtor.    )

                  ORDER GRANTING MOTION TO EXPEDITE HEARING

         The Court has before it the Debtor’s Motion to Expedite Hearing on its Motion for Temporary

Stay of All Further Pleadings (Docket No. 24) filed by Debtor Designee, Philip Jay Fetner. In light of

Mr. Fetner’s health concerns, it is

         ORDERED:

         1.     The hearing on the Court’s Order to Show Cause (Docket No. 3) and Wilmington

Savings Bank’s Motion to Dismiss Case and For a Bar Order (Docket No. 10) will be continued to

Thursday, May 20, 2021 at 1:30 p.m.

         2.     The Chapter 12 Debtor may (but is not required to) file a written response to the Order

to Show Cause, and to the Motion to Dismiss Case, by no later than May 18, 2021, by 5:00 p.m.

         3.     The Court will set dates for the filing of Schedules and a Chapter 12 Plan at the hearing

on May 20th, if the case is not dismissed.

         4.     The Court will look with disfavor on any further requests for a continuance. A further

continuance will not be granted, absent a showing of extraordinary cause.

         5.     This Order will serve as notice of the hearing to the parties.

         6.     The parties must appear via video conference for this hearing through the Court’s

Zoom for Government (ZoomGov) program. Parties must register in advance through the following

link: https://www.zoomgov.com/meeting/register/vJIsdumopzIiHchbLCt4DMEqZLvXUblol_o

                                                    1
Case 21-10632-BFK        Doc 25    Filed 04/27/21 Entered 04/27/21 09:13:48               Desc Main
                                   Document     Page 2 of 2



       7.      The Clerk shall mail copies of this Order, or give electronic notice of its entry, to the

parties listed below.



                                                   /s/ Brian F Kenney
Date: Apr 27 2021
      ________________                             _______________________________
                                                   Brian F. Kenney
Alexandria, Virginia                               United States Bankruptcy Judge
                                                  Entered On Docket: April 27, 2021
Copies to:

PJF Limited (Family) Partnership
8080 Enon Church Rd.
The Plains, VA 20198
Chapter 12 Debtor

Philip Jay Fetner
8080 Enon Church Rd.
The Plains, VA 2018
Debtor Designee

Andrew J. Narod, Esquire
1615 L Street, N.W., Suite 1350
Washington, D.C. 20036
Counsel to Wilmington Savings Fund Society, FSB,
Not in Its Individual Capacity but Solely as Trustee for
BCAT 2017-19TT

Thomas P. Gorman
300 N. Washington Street, Suite 400
Alexandria, VA 22314
Chapter 12 Trustee

Michael T. Freeman, Esquire
1725 Duke Street, Suite 650
Alexandria, VA 22314
Counsel to the U.S. Trustee




                                                   2
